Case 1:18-cv-03526-JRS-TAB Document 10 Filed 04/30/20 Page 1 of 2 PageID #: 47




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

JOSEPH KOEBERLEIN,                       )
                                         )
                         Plaintiff,      )
                                         )
                    v.                   )     No. 1:18-cv-03526-JRS-TAB
                                         )
SAGAMORE HOME MORTGAGE, LLC,             )
DOUGLAS DODSON,                          )
SCOTT COLE,                              )
SCOTT PEACHEE,                           )
JOHN DOES 1-10,                          )
                                         )
                         Defendants.     )

                                 FINAL JUDGMENT

      The Court now enters FINAL JUDGMENT and this action is dismissed

without prejudice for lack of service.



 Date: 4/30/2020

    La
     uraA.Br
           iggs
              ,Cl
                erk


BY:
  Deput
      yCl
        erk,U.
             S.Di
                st
                 ri
                  ctCour
                       t

Distribution:

Joshua Samuel Boyette
SWARTZ SWIDLER, LLC
jboyette@swartz-legal.com

Daniel A Horowitz
SWARTZ SWIDLER, LLC
dhorowitz@swartz-legal.com
Case 1:18-cv-03526-JRS-TAB Document 10 Filed 04/30/20 Page 2 of 2 PageID #: 48
